DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/3/2020, 6/26/2020 and 10/28/2020 was filed on or after the mailing date of the application.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17, 18 and 20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Yoshiro et al. (JP2004226015A).

Regarding Claim 17, Yoshiro teaches an air conditioning apparatus [fig 1] comprising: an outdoor unit [1] configured to circulate refrigerant [0014]; a plurality of indoor units [not shown] configured to circulate water [0021]; and a heat exchange device that connects the outdoor unit [1] to the plurality of indoor units and that is configured to perform heat exchange between the refrigerant and the water [0017; fig 1], the heat exchange device comprising: 
a plurality of heat exchangers [20a, 20b], each of the plurality of heat exchangers comprising a refrigerant flow path and a water flow path [0017; fig 1], a refrigerant passage defined by the refrigerant flow path of each of the plurality of heat exchangers and configured to allow each of the plurality of heat exchangers to operate as an evaporator or a condenser [0019; 0020; 0024; 0025], and 
a water passage [26] defined by the water flow path of each of the plurality of heat exchangers and configured to allow the plurality of indoor units to perform a cooling operation or a heating operation [0019; 0020; 0024; 0025], wherein the water passage is configured to:
based on the plurality of indoor units performing the heating operation, be varied to supply the water to a heat exchanger among the plurality of heat exchangers that is operated as the condenser [0022; 0026; where variation is provided by pump 25], and based on the plurality of indoor units performing the cooling operation, be varied to supply the water to a heat exchanger among the plurality of heat exchangers that is operated as the evaporator [0022; 0026; where variation is provided by pump 25].

Regarding Claim 18, Yoshiro teaches the invention of Claim 17 above and teaches wherein the refrigerant passage is configured to: based on the plurality of indoor units performing the cooling operation, be varied  to circulate the refrigerant parallely through the plurality of heat exchangers [0020; 0025; where variation is provided by operation of the compressor]; and based on the plurality of indoor units performing the heating operation, be varied to circulate the refrigerant sequentially through the plurality of heat exchangers [0020; 0025; where variation is provided by operation of the compressor].

Regarding Claim 20, Yoshiro teaches the invention of Claim 17 above and teaches a pump [25] that is connected to the plurality of indoor units and that is configured to supply the water to the plurality of heat exchangers [0021; 0026; fig 1].


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshiro et al. (JP2004226015A) in view of Aoyama et al. (JPH0849939A).

Regarding Claim 19, Yoshiro teaches the invention of Claim 17 above and teaches wherein the refrigerant passage comprises a plurality of pipes and a plurality of valves [by inspection of fig 1].  Yoshiro does not teach where the water passage comprises a plurality of pipes and a plurality of valves.
However, Aoyama teaches an air conditioning system having a water passage comprising a plurality of pipes and a plurality of valves [by inspection at fig 1 and where one skilled in the art would recognize that a secondary refrigerant can be water] for the obvious advantage of providing an air conditioning system that is capable of using a low cost secondary refrigerant to provide temperature control to an interior space.
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Yoshiro to have where the water passage comprises a plurality of pipes and a plurality of valves in view of the teachings of Aoyama in order to provide an air conditioning system that is capable of using a low cost secondary refrigerant to provide temperature control to an interior space.



Claims 1, 2, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Machida (JP2013185739A) and Aoyama et al. (JPH0849939A) in view of Koizumi (JP2001174089A).

Regarding Claim 1, Machida teaches an air conditioning apparatus [fig 1] comprising: an outdoor unit [1] configured to circulate refrigerant [0004]; an indoor unit [2a, 2b; 0014]; a heat exchange device that connects the indoor unit to the outdoor unit and that is configured to perform heat exchange between the refrigerant and air [fig 1], the heat exchange device comprising: 
a first heat exchanger [13 at indoor unit 2d] and a second heat exchanger [13 at indoor unit 2c; 0034; fig 1]; a first refrigerant pipe [11d] and a second refrigerant pipe [12d] that are connected to the first heat exchanger [0034; fig 1], a third refrigerant pipe [11c] and a fourth refrigerant pipe [12c] that are connected to the second heat exchanger [00354; fig 1], 
a first  valve [at least the valve structure adjacent heat exchanger 13 shown at fig 1] disposed at the second refrigerant pipe [12d; fig 1], a second valve [at least the valve structure adjacent heat exchanger 13 shown at fig 1] disposed at the fourth refrigerant pipe [12c; fig 1].  
Whereas Machida teaches an indoor unit, Machida does not teach (a) an indoor unit configured to circulate water; and whereas Machida teaches a heat exchange device, Machida does not teach (b) the heat exchange device is configured to perform heat exchange between the refrigerant and the water; and Machida does not explicitly teach (c) expansion valves at the second and fourth refrigerant pipes; and Machida does not teach (d) a bypass pipe that connects the second refrigerant pipe to the third refrigerant pipe, and a bypass valve disposed at the bypass pipe.



However, Aoyama teaches an air conditioning system having a first heat exchanger [14a, 14b] and a second heat exchanger [13a, 13b; 0004; fig 1] having an indoor unit [at least unit 6] configured to circulate water [0013; 0014; where one skilled in the art would recognize that a secondary refrigerant can be water]; and a heat exchange device [at least the assembly of first through third pipes, heat exchangers 13, 14] configured to perform heat exchange between the refrigerant and the water [0011-0014; Drawing 1; fig 1]; and expansion valves [EV1, EV2] at the second and fourth refrigerant pipes [0065; fig 1] for the obvious advantage of providing an air conditioning system that is capable of using a low cost secondary refrigerant to provide temperature control to an interior space.
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Machida to  have  an indoor unit configured to circulate water; where the heat exchange device performs heat exchange between the refrigerant and the water and having expansion valves at the second and fourth refrigerant pipes in view of the teachings of Aoyama in order to provide an air conditioning system that is capable of using a low cost secondary refrigerant to provide temperature control to an interior space.

To point (d):

Lastly, Koizumi teaches an air conditioner [fig 1] having a bypass pipe [14] that connects a [second] refrigerant pipe [10] to a [third] refrigerant pipe [12; fig 1], and a bypass valve [13] disposed at the bypass pipe [0015; 0016; fig 1].  Koizumi teaches that 
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Machida to have a bypass pipe that connects the second refrigerant pipe to the third refrigerant pipe, and a bypass valve disposed at the bypass pipe in view of the teachings of Koizumi in order to provide a multi-room air conditioner whereby heating and cooling can be arbitrarily selected.



    PNG
    media_image1.png
    627
    856
    media_image1.png
    Greyscale


Drawing I
Regarding Claim 2, Machida, as modified, teaches the invention of Claim 1 above and Koizumi teaches wherein the first heat exchanger [6b] defines a first refrigerant flow path that is configured to circulate the refrigerant and that includes the first refrigerant pipe and the second refrigerant pipe [12; fig 1], and wherein the bypass pipe [14] is connected to a portion between a first expansion valve [8] and the first refrigerant flow path at the second refrigerant pipe [12; fig 1].

Regarding Claim 12, Machida, as modified, teaches the invention of Claim 2 above and Aoyama teaches wherein the first heat exchanger [13] defines a first water flow path that is configured to circulate the water to exchange heat with the refrigerant in the first refrigerant flow path [0045; 0046; fig 1], wherein the second heat exchanger [14] defines a second water flow path that is configured to circulate the water to exchange heat with the refrigerant in the second heat exchanger [0044], and wherein the indoor unit is configured to receive the water through the first water flow path and the second water flow path [0011-0046; fig 1; where a secondary refrigerant can be water].

Regarding Claim 13, Machida, as modified, teaches the invention of Claim 1 above and Machida teaches a first connection pipe [8] that is connected to the outdoor unit and that is configured to guide the refrigerant in a high-pressure gas state [0030]; a second connection pipe [9] that is connected to the outdoor unit and that is configured to guide the refrigerant in a low-pressure gas state [0030]; and a third connection pipe [10] that is connected to the outdoor unit and that is configured to guide the refrigerant in a liquid state [0030].

    PNG
    media_image2.png
    520
    714
    media_image2.png
    Greyscale


Drawing II

Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Machida (JP2013185739A), Aoyama et al. (JPH0849939A) and Koizumi (JP2001174089A) as applied to claim 13 above, and further in view of Yoshiro et al. JP2004226015A).

Regarding Claim 14, Machida, as modified, teaches the invention of Claim 13 above and Machida teaches a common gas pipe [33d] having a [second] end that is connected to the first refrigerant pipe [11d] and to the third refrigerant pipe [11c; fig 1]. Whereas Machida teaches a branch pipe, Machida does not teach a first branch pipe connected to the first connection pipe; a second branch pipe connected to the second 
However, Yoshiro teaches a cold/hot  water supply system [0001] having a first branch pipe connected to the first connection pipe [4, 4a]; a second branch pipe connected to the second connection pipe [5, 5a]; and a common gas pipe disposed between the first branch pipe and the second branch pipe, the common gas pipe having a first end that is connected to the first branch pipe [Drawing II] for the obvious advantage of combining the high and low pressure refrigerant and thereby improve the system.  
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Machida to have a first branch pipe connected to the first connection pipe; a second branch pipe connected to the second connection pipe; and a common gas pipe disposed between the first branch pipe and the second branch pipe, the common gas pipe having a first end that is connected to the first branch pipe in view of the teachings of Yoshiro in order to combine the high and low pressure refrigerant and thereby improve the system.

Regarding Claim 15, Machida, as modified, teaches the invention of Claim 14 above and Machida teaches wherein the third connection pipe [32d] is connected to the second refrigerant pipe [12d] and to the fourth refrigerant pipe [12c; fig 1].

Regarding Claim 16, Machida, as modified, teaches the invention of Claim 14 above and Yoshiro teaches a first valve [23a] disposed at the first branch pipe, and a second valve [24a] disposed at the second branch pipe [fig 1; Drawing II].
Allowable Subject Matter
Claim 3 is cited for containing allowable subject matter. Claims 3-11 are cited for containing allowable subject matter based upon dependency upon claim 3.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/785404 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claim is similar with the only difference being the use of “connection pipe” instead of “refrigerant pipe.”.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895. The examiner can normally be reached M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.